Dismissed and Memorandum Opinion filed January 17, 2019.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-18-00634-CV

        MICHAEL NAVARRO AND TAMRA NAVARRO, Appellants

                                           V.
                          BASILIO BASQUEZ, Appellee

                        On Appeal from the County Court
                               Lee County, Texas
                           Trial Court Cause No. 3435

                 MEMORANDUM                          OPINION


      This is an appeal from a judgment signed June 18, 2018. The clerk’s record
was filed July 5, 2018. The reporter’s record was filed September 14, 2018.

      On November 29, 2018, appellants filed a brief that did not comply with the
Texas Rules of Appellate Procedure. On December 6, 2018, this court struck
appellants’ brief on the stated grounds that the brief failed to comply with the rules.
Specifically, we noted that appellants failed to (1) state concisely all issues presented
for review, (2) provide a succinct, clear, and accurate statement of the arguments
made in the body of the brief, and (3) set forth a clear and concise argument for the
contentions made with appropriate citations to authorities and to the record. See Tex.
R. App. P. 38.1(f), (h), and (i).

      The court’s order stated that unless appellants filed a complying brief on or
before December 17, 2018, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellants filed no brief or other response. Accordingly, we dismiss the
appeal.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                            2